DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) filed 6/17/21 has been received and considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed 6/17/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full term of US 10,739,622 has been reviewed and accepted.  The terminal disclaimer has been recorded.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Sabine Ward (Reg. No. 66,559) on 6/28/21 as a follow-up of a telephone interview on 6/25/21 during which the amendment was discussed.
The application has been amended as follows:
In the claims:
1.	(Currently Amended)  An integrated optoelectronic device comprising:	a semiconductor substrate;	a diode structure formed above the substrate, the diode structure comprising a bottom diode strip and, formed on top of the bottom diode strip, a layered diode mesa comprising an intrinsic-type layer and a top diode layer;	a first electrically conductive via contacting the top diode layer of the diode mesa;	second and third electrically conductive vias contacting, on opposite respective sides of the diode mesa, either the bottom diode strip or a device layer of the substrate; and	one or more electronic circuits comprising a first electrical node connected to the first electrically conductive via, a second electrical node connected to the second electrically conductive via, and a third electrical node connected to the third electrically conductive via, the one or more electronic circuits configured to apply a direct-current bias voltage between the second and third electrical nodes.

2.	(Currently Amended)  The integrated optoelectronic device of claim 1, wherein the second and third electrically conductive vias contact the doped bottom strip of the diode structure, and wherein the first, second, and third electrical nodes are included in a single electronic circuit.

13.	(Currently Amended)  The method of claim 12, wherein the heater bias voltage is controlled based at least in part on at least one of an ambient temperature and [[or]] a sensed temperature of the diode structure.
and [[or]] a sensed temperature of the diode structure.

Reasons for Allowance
Claims 1, 11, and 16 are allowed for the following reasons: 
The instant application is deemed to be directed to a non-obvious improvement over an integrated optoelectronic device and a corresponding method of operating thereof, as contemplated by Fujikata.
Claims 1, 11, and 16 are allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for an integrated optoelectronic device (electro-absorption modulator) having the required features and, in particular, comprising (with reference to Fig. 2A of the instant application) a diode structure 112 for both high-speed modulation (by a reverse-bias voltage applied between a center conductive via 122/S1 and outer vias 202,204 and across a layer stack 118,120 of the diode structure 112) and resistive heating (generated along the bottom layer 118 of the diode structure 122 by a direct-current bias voltage that is applied between the outer conductive vias 202,204 and causes a current flow 206 through the bottom layer 118, as illustrated in Fig. 2A; para. 0021 – 0023 of the instant specification), the diode structure 112 being disposed above a waveguide core 110 and providing high-speed modulation via an evanescent tail of a mode of the waveguide core 110 extending through the diode structure 112, while the bottom layer 118 of the diode structure 112 can generate heat and thereby tune the operating/bias point of the modulator. Alternatively, resistive heating can be generated by applying a direct-current bias voltage to the device (waveguide) layer 108 and causing a current flow through it, as illustrated in Fig. 4A (para. 0025 and 0026).
On the contrary, Fujikata, while disclosing an integrated optoelectronic device (electro-optical modulator) including a diode structure 100 and three electrically conductive vias 13,6 of which two outer electrically conductive vias 13,6 are disposed on opposite sides of a bottom layer 8 (Figs. 1 – 7), applies the same voltage to the bottom layer 8 (through the two outer electrically conductive vias 13,6 and doped regions 4) and a different voltage to a top layer 9-2 in order to produce reverse-biasing for high-speed modulation. Fujikata neither teaches expressly nor renders obvious that the bottom layer or the device/waveguide layer can be used for a current flow to generate heat for biasing the modulator and, as such, does not meet the limitation “the one or more electronic circuits configured to apply a direct-current bias voltage between the second and third electrical nodes”. 
As a relevant general comment, it is also noted that the structure of Fujikata is typical in the art of waveguide electro-absorption modulators, including the prior art of record, wherein a heat-generating element/layer is formed to be spatially separate from a diode-structure and a waveguide layer, such as the prior-art references cited below as pertinent art. Specifically, US 2012/0087613 A1 discloses an optical modulator having two heat-generating elements/layers 210 that are separate from the waveguide layer 405 and flank it on two sides (Fig. 3). US 2012/0213467 A1 discloses an optical modulator having a heat-generating element/layer 118 that is separate from both the waveguide layer (comprising ridge-shaped portions) and a diode structure (p/n junctions shown in Fig. 1).
Claims 2 – 10, 12 – 15, and 17 – 20 are allowed by virtue of dependency on any one of claims 1, 11, and 16.

Conclusion

US 2012/0087613 A1
US 2012/0213467 A1
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.